UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 18-6920


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

TERRANCE ANTWAN WILLIAMS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:08-cr-00160-D-1)


Submitted: April 4, 2019                                           Decided: April 9, 2019


Before NIEMEYER and HARRIS, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terrance Antwan Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

         Terrance Antwan Williams appeals the district court’s order denying his 18 U.S.C.

§ 3582(c)(2) (2012) motion for reduction of sentence. We have reviewed the record and

find no reversible error. Accordingly, we affirm for the reasons stated by the district

court.     United States v. Williams, No. 5:08-cr-00160-D-1 (E.D.N.C. July 20, 2018).

We dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                             AFFIRMED




                                             2